DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “deposited with pattern.” It is the Examiner’s position that this limitation should read “deposited with a pattern.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Claim 2 recites “that not fully filled” in line 2. It is the Examiner’s position that this limitation should read “that are not fully filled.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said metal mesh wires" in line 2.  There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “metal mesh wires.”
Claim 1 recites the limitation “having uncoated mesh pore structures” in line 3. It is unclear if the uncoated mesh pore structures are a feature of the metal mesh wires, the cylindrical layer of the first electrode material or of the metal mesh current collector. 
Claim 1 recites the limitation “said electrolyte layer” in line 5. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “an electrolyte layer,” merely “a solid electrolyte.” 
Claim 1 recites the limitation “said cylindrical layer of metal film current collector” in line 7. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “a cylindrical layer of metal film current collector,” merely “a cylindrical layer of a metal current collector.”
Claim 1 recites the limitation “said polymer packaging material” in line 8. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “polymer packaging material,” merely “flexible polymer packaging material.” 
Claim 2 recites limitation “said mesh pore structures” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “electrode” in line 2. There is insufficient antecedent basis for this limitation in the claim, because it is unclear to which electrode structure recited in Claim 1 “electrode” in Claim 2 refers.
Claim 2 recites the limitation “electrolyte” in line 2. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “electrolyte,” merely “solid electrolyte.” 
Claim 3 recites the limitation “said mesh pose structures” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “said layer of first electrode material is NOT present” in line 1-2. This is contradictory to the structure limitation of claim 1 in which the cylindrical layer of first electrode material is required to be present.  
Claim 5 recites the limitation “LiNixCoyMnz” in line 4. The subscripts x, y, and z are not defined, making the claim indefinite. 
Claim 6 recites the material LTO in line 3. LTO is not defined rendering the claim indefinite.  
Claim 6 recites the limitation “LiNixCoyMnz” in line 6. The subscripts x, y, and z are not defined making the claim indefinite.
Claim 7 recites the limitation “LiNixCoyMnz” in line 3. The subscripts x, y, and z are not defined making the claim indefinite.
Claim 7 recites the limitation “said layer of second electrode material is NOT present”. This is contradictory to the structure limitation of claim 1 in which cylindrical layer of a second electrode material is required to be present.
Claim 8 recites the limitation “LiNixCoyMnz” in line 3. The subscripts x, y, and z are not defined making the claim indefinite.
Claim 8 recites the material LTO in line 6. LTO is not defined rendering the claim indefinite.  
Claim 9 recites the limitation “said layer of solid electrolyte layer comprising” in line 1. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of a “layer of solid electrolyte comprising…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 20030068559 A1).

Regarding claim 1, as the examiner best understands the claim with respect to the 112b rejection above, Armstrong does not explicitly disclose that the laden substrates 100 of the embodiment shown in Fig. 2 and described at [0098] to be flexible Li-ion batteries. However, it is the Examiners position that Armstrong teaches all structural features required to be considered a Li-ion battery (see [0098]). Furthermore, the embodiment of Fig. 2 described at [0098] is a laden substrate with a diameter of about 105 microns with a copper wire core. It is the Examiners position that a laden substrate of that thickness would have some flexibility. Therefore, the embodiment of Fig. 2 meets the claim limitation of “a flexible Li-ion battery”.    
Armstrong discloses copper fiber substrate 210 shown in Fig. 2 is used as a current collector (see [0098]). Armstrong does not disclose a mesh. However, he teaches that several suitable embodiments include laden substrates 100 which are woven into a fabric weave (see Fig. 9). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have woven the laden substrates 100 of the embodiment show in Fig. 2 into a fabric weave shown in Fig. 9, because Armstrong teaches that this is a suitable configuration for the devices of his invention. The copper fiber cores of the embodiment of Fig. 2 in the form of fabric weave correspond to the claim limitation “a metal mesh current collector.”
Armstrong discloses a layer of Li1.6Mn1.8O4 212 was deposited on the copper substrate 210 and is shown in Fig. 2 to have cylindrical shape corresponding to the claim limitation “a cylindrical layer of first electrode material” and “first electrode material deposited…on said metal mesh wires.”
Armstrong discloses patterning the electrochemical cell multilayers on substrates by using a shadow-masking patterning technique (see [0098]) corresponding to the claim limitation “first electrode material deposited with pattern.” 
Modifying the fabric weave of Fig. 9 to be composed of the laden structures of the embodiment characterized in Fig. 2 and at [0098] was rendered obvious above. The fabric weave of Fig. 9 shows pores not coated with electrochemical cell multilayers corresponding to the claim limitation “having uncoated mesh pore structures”.
Armstrong discloses Lipon 214 was deposited on the Li1. 6Mn1.8O4 layer 212. The Lipon layer 212 is shown in Fig. 2 to be cylindrical corresponding to the claim limitation “a cylindrical layer of a solid electrolyte deposited on said first electrode material layer.” 
Armstrong discloses a layer of Sn3N4 216 was deposited on the Lipon layer 214 and is shown in Fig. 2 to be cylindrical corresponding to the claim limitation “a cylindrical layer of a second electrode material deposited on said electrolyte layer.”
Armstrong discloses that a layer of copper 218 was deposited on the Sn3N4 layer 216 and is shown in Fig. 2 as cylindrical. Armstrong teaches that the function of adding a layer of copper is for use as a current collector (see [0092], [0093], [0106], and [0107]). corresponding to the claim limitation “a cylindrical layer of a metal current collector deposited on said second electrode material layer.” 
Armstrong discloses that the laden substrates 100 with the outer layer of Fig. 2 were subsequently encapsulated in a bismaleimide-SiO2 matrix 230. Armstrong further teaches that bismaleimide-SiO2 functions as a polymeric, flexible, battery encapsulating matrix (see [0099]). Modifying the fabric weave of Fig. 9 to be composed of the laden structures of the embodiment described in Fig. 2 and at [0098] was rendered obvious above. Similarly, Armstrong teaches that a matrix may be applied to encapsulate the interwoven substrates for the fabric weave of Fig. 9. Therefore, the encapsulating matrix of Armstrong corresponds to the claim limitation “a layer of flexible polymer packaging material deposited on said cylindrical layer of metal film current collector and said polymer packaging material fills in said mesh pore structures.”  

	Regarding claim 2, as best the examiner understands the claim with respect to the 112b rejection above, modifying the fabric weave of Fig. 9 to be composed of the laden structures of the embodiment described in Fig. 2 and [0098] was rendered obvious above. The fabric weave shows pore structures that are not filled in with the electrochemical cell multilayers as shown in annotated Fig. 9 corresponding to the claim limitation “said mesh pore structures comprising voids of each of mesh openings that not fully filled with electrode, electrolyte, and metal film current collector materials”.

	Regarding claim 3, as best the examiner understands that claim with respect to the 112b above, modifying the fabric weave of Fig. 9 to be composed of the laden structures of the embodiment described in Fig. 2 and [0098] was rendered obvious above. Armstrong discloses that the laden substrates 100 are shown to have an end with bare metal exposed corresponding to the claim limitation “said mesh pore structures comprising at least one linear strip of bare metal mesh.”
Armstrong discloses that the copper substrate has a thickness of 100 microns which is within the claimed range of “a strip width ranging from 5 µm to 10 mm.” 
	
Regarding claim 4, as best the examiner understands that claim with respect to the 112b above, modifying the fabric weave of Fig. 9 to be composed of the laden structures of the embodiment characterized in Fig. 2 and [0098] was rendered obvious above. The fiber cores of the embodiment of Fig. 2 are made of copper (see [0098]) which Armstrong teaches can be used as a current collector (see [0092], [0093], [0106], and [0107]) corresponding to the claim limitation “said metal mesh current collector comprising: a material selecting from the group consisting of Al, Cr, Cu, Fe, Ni, Sb, Pt, and Si.” 
The copper fiber cores have a diameter of 100 µm which is on the end point of the claimed range. 
	Armstrong does not teach a mesh pore size ranging from 1 µm to 100 µm. However, he teaches the desired integrated power capacities and structural properties will dictate preferred spacing between battery substrates in woven applications (see [0099]). Furthermore, he teaches a tightly woven substrate may produce a more rigid composite than a loosely woven substrate (see [0033]). This disclosure teaches that the tightness of the weave and thereby the pore size is a result effective variable that controls the integrated power capacities and structural properties.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the balance between the desired structural properties and power capacities by optimizing the tightness of the fabric weave and thereby the pore size.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed “mesh pore size ranging from 1 to 100 µm” without undue experimentation.


Regarding claim 9, as best the examiner understands that claim with respect to the 112b above, Armstrong discloses layer of Lipon 214 with a thickness of 2.0 micron (see [0098]) which is within the claimed range. 

Regarding claim 10, as best the examiner understands that claim with respect to the 112b above, Armstrong discloses layer 218 of copper with a 0.3 micron thickness which is within the claimed range. 

Regarding claim 11, as best the examiner understands that claim with respect to the 112b above, Armstrong does not disclose that the embodiment of Fig. 2 has “said flexible polymer packaging layer comprising a material selecting from the group consisting of polysiloxane, polyurethane, polyester (PET), polyimide (PI), polyethylene naphthalate (PEN), polyetherimide (PEI), and fluropolymers and copolymer.” However, he teaches that several suitable embodiments include using teflonTM as an encapsulating material with an example thickness of 10 μm (see [0025]) 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have using teflonTM as an encapsulant, because Armstrong teaches that this is a suitable configuration for the devices of his invention. TeflonTM as an encapsulant with a thickness of 10 μM corresponds to the claim limitation “said flexible polymer packaging layer comprising a material selecting from the group consisting of… fluropolymers… wherein said flexible polymer packaging layer has a thickness ranging from 1 to 100 µm.”

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 20030068559 A1) as applied to claim 1 above, and further in view of Lopatin et al. (US 20100261071 A1).

Regarding claim 5, as best the examiner understands that claim with respect to the 112b above, Armstrong does not disclose a first electrode material that is not present for the embodiment of Fig. 2. However, he teaches that several suitable embodiments which are configured as buried lithium free batteries where the anode layer is not present (see [0093]). The Examiner notes that the embodiment described in [0093] is open to the use of the same materials that make up the embodiment of Fig. 2, however, the order in which the layers are deposited is reversed and the anode layer is not present. 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have utilized the configuration and deposition order of the electrochemical layers described in [0093] as the laden substrates 100 of Fig. 2, because Armstrong teaches that this is a suitable configuration for the devices of his invention. The buried lithium free batteries of [0093] that do not have an anode layer present correspond to the claim limitation “said layer of first electrode material is NOT present.”
	Modifying the layers of Fig. 2 with the configuration and deposition order of layers described in [0093], the cathode layer of Li1.6Mn1.8O4 with a thickness of 1 micron corresponds to the claim limitation “said layer of second electrode material is a Li-ion cathode material... having a thickness ranging from 1 to 25 µm.”
	Armstrong does not disclose embodiments in which the cathode materials is “a material selecting from the group consisting of LiCoO2, LiNiO2, LiMn2O4, LiFePO4, and LiNixCoyMnz”. 
	Lopatin teaches similar thin film electrochemical storage devices deposited on metalized fibers. Lopatin teaches the use of known cathodic materials including LiCoO2, LiMn2O4, LiNiO2, LiNiMnCo, and LiFePO4 (see [0060]) in his cathode layers.
	The disclosure of Lopatin teaches that use of these cathodic materials in thin film electrochemical storage devices is conventional and successful.
	Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in preparing the laden substrates of Armstrong with the cathodic materials of Lopatin.

Regarding claim 6, as best the examiner understands that claim with respect to the 112b above, Armstrong does not disclose that the layer of first electrode material is a Li-ion anode material or that the said layer of second electrode material is a Li-ion cathode material. Instead Armstrong teaches the reverse order of electrochemical layers (see [0098]).  
Lopatin teaches similar thin film electrochemical storage devices deposited on metalized fibers. Lopatin further teaches a battery fiber with the metallized fiber having an anode layer, an electrolyte/separator layer disposed over the anode layer, a cathode layer disposed on the electrolyte/separator layer, and a second metallic layer disposed on the cathode layer (see [0015]). Furthermore, Lopatin teaches reversing the order of the layers of a battery fiber is conventional and successful strategy (see [0075]). 
Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in preparing the laden substrates of Armstrong with order of the electrochemical layers according to the teachings of Lopatin which corresponds to the claim limitations “said layer of first electrode material is a Li-ion anode material… said layer of second electrode material is a Li-ion cathode material.”
Armstrong does not teach that the anode material has a thickness of 1 µm to 25 µm. However, Armstrong does teach that the power storage capacity depends on the thicknesses of the individual layers and can be adjusted (see [0094]). 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the thickness of the anode layer to balance the power generation capacity with the cost and flexibility of the resulting device to arrive at the claimed range for anode material thickness.
Armstrong does not disclose embodiments in which the anode material “is comprising a material selecting from the group consisting of silicon, graphite, and LTO.”
Lopatin teaches the use of known anodic materials including graphite and silicon (see [0073]) in his anode layers.
The disclosure of Lopatin teaches that use of these anodic materials in thin film electrochemical storage devices is conventional and successful.
Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in preparing the laden substrates of Armstrong with the anodic materials of Lopatin.
Modifying the layers of Armstrong Fig. 2 with the deposition order of layers described by Lopatin [0015], the cathode layer of Li1.6Mn1.8O4 with a thickness of 1 micron corresponds to the claim limitation “said layer of second electrode material is a Li-ion cathode material having a thickness ranging from 1 to 25 µm.”
Armstrong does not disclose embodiments in which the cathode materials is “a material selecting from the group consisting of LiCoO2, LiNiO2, LiMn2O4, LiFePO4, and LiNixCoyMnz”. 
Lopatin teaches similar thin film electrochemical storage devices deposited on metalized fibers. Lopatin teaches the use of known cathodic materials including LiCoO2, LiMn2O4, LiNiO2, LiNiMnCo, and LiFePO4 (see [0060]) in his cathode layers.
The disclosure of Lopatin teaches that use of these cathodic materials in thin film electrochemical storage devices is conventional and successful.
Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in preparing the laden substrates of Armstrong with the cathodic materials of Lopatin.

Regarding claim 7, as best the examiner understands that claim with respect to the 112b above, Armstrong discloses a 1 micron layer of Li1.6Mn1.8O4 212 corresponding to “said layer of first electrode material is a Li-ion cathode material having a thickness of 1 to 25 pm.”
	Armstrong does not disclose embodiments in which the cathode materials is “a material selecting from the group consisting of LiCoO2, LiNiO2, LiMn2O4, LiFePO4, and LiNixCoyMnz”. 
	Lopatin teaches similar thin film electrochemical storage devices deposited on metalized fibers. Lopatin teaches the use of known cathodic materials including LiCoO2, LiMn2O4, LiNiO2, LiNiMnCo, and LiFePO4 (see [0060]) in his cathode layers.
	The disclosure of Lopatin teaches that use of these cathodic materials in thin film electrochemical storage devices is conventional and successful.
	Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in preparing the laden substrates of Armstrong with the cathodic materials of Lopatin.
Armstrong does not disclose embodiments “wherein said layer of second electrode material is NOT present.”
Lopatin teaches a battery fiber with similar structural features to that of Armstrong’s laden substrates of Fig. 2 (see Lopatin [0075]) except the anode layer is initially not present. The anode layer is not present in the embodiment of Lopatin described in [0075] until an anode is formed in situ as a layer of metallic lithium between the electrolyte layer and the second metallic layer during battery charging. 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to utilize the lack of an anode material as taught by Lopatin when preparing the laden substrates of Armstrong in order to form an anode layer in situ.

Regarding claim 8, as best the examiner understands that claim with respect to the 112b above, Armstrong discloses a 1 micron layer of Li1.6Mn1.8O4 212 corresponding to “said layer of first electrode material is a Li-ion cathode material having a thickness of 1 to 25 µm.”
Armstrong does not disclose embodiments in which the cathode material is “a material selecting from the group consisting of LiCoO2, LiNiO2, LiMn2O4, LiFePO4, and LiNixCoyMnz”. 
Lopatin teaches similar thin film electrochemical storage devices deposited on metalized fibers. Lopatin teaches the use of known cathodic materials including LiCoO2, LiMn2O4, LiNiO2, LiNiMnCo, and LiFePO4 (see [0060]) in his cathode layers.
The disclosure of Lopatin teaches that use of these cathodic materials in thin film electrochemical storage devices is conventional and successful.
Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in preparing the laden substrates of Armstrong with the cathodic materials of Lopatin.
Armstrong does not teach that the anode material has a thickness of 1 µm to 25 µm. However, Armstrong does teach that the power storage capacity depends on the thicknesses of the individual layers and can be adjusted (see [0094]). 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the thickness of the anode layer to balance the power generation capacity with the cost and flexibility of the resulting device to arrive at the claimed range for anode material thickness.
Armstrong does not disclose embodiments in which the anode material “is comprising a material selecting from the group consisting of silicon, graphite, and LTO.”
Lopatin teaches the use of known anodic materials including graphite and silicon (see [0073]) in his anode layers.
The disclosure of Lopatin teaches that use of these anodic materials in thin film electrochemical storage devices is conventional and successful.
Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in preparing the laden substrates of Armstrong with the anodic materials of Lopatin.

Relevant Art Considered
Kwon et al. (Adv. Mater. 2012, 24, 5192–5197). Kwon discloses cable-type flexible lithium ion batteries with hollow electrodes (see Title and Figure 1).
Benson et al. (US 2003/0059526 A1). Benson discloses patterned thin film electrochemical devices such as batteries on fibrous substrates (see Abstract and Figure 6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kayla E Clary whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 8:30-5:00 (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.E.C./Kayla E. ClaryExaminer, Art Unit 1721                                                                                                                                                                                                        
/SADIE WHITE/Primary Examiner, Art Unit 1721